J.A13039/14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


CCI COMMUNICATIONS, INC.,                   :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellant         :
                                            :
                    v.                      :
                                            :
THE RICHARD F. SASSA INSURANCE              :
AGENCY INC.,                                :
                                            :     No. 2569 EDA 2013
                          Appellee          :


                        Appeal from the Order July 18, 2013
              In the Court of Common Pleas of Philadelphia County
               Civil Division No(s).: February Term, 2010 No. 2070

BEFORE: ALLEN, MUNDY, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                      FILED OCTOBER 22, 2014

        Appellant, CCI Communications, Inc., appeals from the order of the

Philadelphia County Court of Common Pleas granting summary judgment in

favor of Appellee, The Richard F. Sassa Insurance Agency, Inc.        Another

panel of this Court previously reversed summary judgment in favor of

Appellee and remanded for further discovery. CCI Commc’ns, Inc. v. The

Richard F. Sassa Ins. Agency, Inc., 3253 EDA 2011 (unpublished

memorandum) (Pa. Super. Nov. 20, 2012).           Appellant contends the trial

court erred in finding that the statute of limitations barred its claim for




*
    Former Justice specially assigned to the Superior Court.
J. A13039/14


negligence against Appellee. Appellant argues the discovery rule tolled the

statute of limitations on Appellant’s claim against Appellee. We affirm.

      This Court, in the prior appeal, adopting the summary of the facts as

provided by Appellant, stated:

         [Appellant] is a video production company that provides
         TV production services such as studio production, on-site
         mobile production using trucks, and video editing utilizing
         audio/visual equipment. The programming includes the
         Phillies Pre-Game Show.          The video equipment was
         initially installed in a truck and the truck was insured for
         $300,000 under [an automobile policy with the
         Employer’s Fire Insurance Company (“EMPLOYERS”).]

         A fire occurred at [Appellant’s] Building II on August 23,
         2007 (“date of loss”) destroying the building and business
         personal property located therein including certain video
         equipment that formerly had been installed in the truck.
         In addition [Appellant] sustained a business income loss
         from destruction of the building and business personal
         property. EMPLOYERS paid [Appellant] for destruction to
         the building and partially paid for the business personal
         property. EMPLOYERS also paid the business loss income
         resulting from the destruction of Building II but partially
         paid for the destruction of the video equipment but paid
         nothing for the business income loss resulting from the
         destruction of the video equipment. [Appellant] sued
         EMPLOYERS for unpaid portion of the video equipment
         loss and also for the business income loss resulting from
         the destruction of the video equipment.

         Kenneth Selinger [(“Selinger”)], President of Appellant
         testified at his deposition that he [had] asked John
         Geraldi [(“Geraldi”)], President of [Appellee] to procure
         business income loss coverage on [Appellant’s] video
         equipment. [Selinger] communicated to [Geraldi] the
         purpose of the $300,000 in Schedule 8 of the Auto policy
         was to insure any loss arising out of damage to the video
         equipment in the truck including loss of income.




                                    -2-
J. A13039/14


        At the time of the fire, the video equipment was not in
        the truck but stored in [Appellant’s] Building II. As a
        result, EMPLOYERS attempted to calculate [Appellant’s]
        losses under Building II’s property and business income
        coverages rather than the Auto Policy that contained the
        $300,000 limit of insurance. Building II and another
        provision of the insurance policy did not have enough
        coverage to cover the video equipment damage fully and
        [Appellant’s] business income loss to the video
        equipment. The rest of the policy did not have any
        business income coverage that would be applicable as
        result of which [Appellant] was not paid for the
        business income loss to the video equipment by
        EMPLOYERS and only partially paid for the damage
        to the video equipment.

        Initially [Appellant’s]    suit  was     to    reform
        EMPLOYERS’ policy to provide [that] the video
        equipment and business income loss was covered
        under the $300,000 in the auto policy. However,
        [Appellant] had to settle its reformation claim
        against EMPLOYERS for partial payment on the
        video equipment loss only and nothing on the
        business income loss arising from the damage to
        the video equipment.       This was because the
        averments in [Appellant’s] complaint turned out to
        be incorrect. [Appellant] had averred in its complaint
        that:

          16. [Appellant] communicated to [Appellant’s]
          broker, [Geraldi] of [Appellee], the purpose of the
          $300,0-00 in Schedule 8 was to insure any loss
          arising out of damage to the equipment in the
          truck including loss of income.

          17. Upon belief, [Appellee] communicated the
          purpose of the $300,000 coverage on the truck to
          [EMPLOYERS via a separate nonparty entity].

                              *    *    *

        When [Appellant] settled its claims against
        EMPLOYERS that left only the sole liability claim in
        EMPLOYERS’ joinder complaint against [Appellee]


                                  -3-
J. A13039/14


         outstanding. [Appellee] filed a Motion for Summary
         Judgment against [Appellant] on the grounds that the
         two year statute of limitations[1] had run on [Appellant’s]
         claim under the sole liability claim and [Appellant’s] claim
         against [Appellee] was thus barred. The [trial] court
         entered an order granting [Appellee’s] Motion for
         Summary Judgment on the statute of limitations defense.

        Brief of Appellant, pp. 4-7 (emphasis omitted).

CCI Commc’ns, Inc. 3253 EDA 2011 at 1-3 (emphases added). Appellant

appealed from the order granting summary judgment in favor of Appellee.

On November 20, 2012, this Court reversed and remanded for further

proceedings. See id. at 7-8.

     In remanding the case sub judice for further discovery, this Court

reasoned:

        . . . [Appellant] claims “there are no record facts upon
        which the [trial] court could have based its conclusion that
        the statute of limitations on [its] professional malpractice
        claim began to run on August 23, 2007.” The basis of this
        argument is the following germane factual findings
        rendered by the trial court:

            Here, [Appellant] knew that the insurance policy as
            issued did not contain the coverage they thought
            they had requested.        [Appellant’s] first-party
            insurance claim became knowable on August
            23, 2007, the date of the fire. As to [Appellant,]
            the statute of limitations against [Appellee] for
            negligence in the issuance of the policy expired on
            August 23, 2009. Since [Appellee] was joined on
            August 27, 2010, [Appellant] had no claim for
            negligence [i.e. malpractice] against [Appellee]. Any
            direct claim is now barred as a matter of law.

1
  The statute of limitations for a negligence claim is two years.       See 42
Pa.C.S. § 5524(7).



                                    -4-
J. A13039/14



           Trial [Ct. Op., 5/10/12, at 3] (emphasis supplied). Having
           now reviewed the record, we are compelled to agree with
           [Appellant] that, granting it the benefit of all doubt as the
           nonmoving party, it may, at the time of the fire, have
           had a good faith basis upon which to believe that it
           had purchased the appropriate insurance. Thus, the
           mere occurrence of an event for which insurance coverage
           is sought, was not evidence that claimant was aware that
           the sought after coverage was not in place. While we are
           certainly mindful that the claimant’s good faith basis would
           obviously be undercut by notice of the denial of coverage
           from the insurer, we do not find that critical information─
           specifically, the date of such notice of denial─apparent on
           this record.     Thus, we are compelled to agree with
           [Appellant] that the factual information necessary to
           evidence the triggering of the applicable statute of
           limitations against [Appellee] is not contained in the
           present record. Therefore, we must reverse the grant
           of summary judgment and remand this case for
           further proceedings.[ ]

CCI Commc’ns Inc., 3253 EDA 2011 at 7-8 (some citations omitted and

some emphases added).2


2
    As the trial court stated:

           It should be noted that the Superior Court implied that
           “the date of the denial of coverage decision by the
           Insurance Company” would be important; however, there
           was no denial of coverage here.                      Instead,
           [Appellant] argued that the loss had been adjusted
           improperly under the property portion of the policy,
           rather than under the auto portion of the policy
           whose      proceeds     had    not     been     exhausted.
           [Appellant’s] Third Am. Compl. ¶ 9. Neither party has
           addressed the Superior Court’s concerns over a “denial
           date.” Because payment was made, but there was an
           alleged problem with the type of coverage, neither party
           appears to assert a “date of denial,” as being critical.




                                       -5-
J. A13039/14


      On remand, additional discovery was taken.            Selinger, Appellant’s

president, was re-deposed on March 4, 2013 and testified to the following.

Selinger’s son Steve, John Geraldi, Appellee’s president, and the adjuster for

One Beacon, Michael Hagan, assisted in adjusting the fire loss. N.T., 3/4/13,

at 7. Martin Rabinowitz worked with the adjuster, received the policies and

Appellant’s losses, and made a recommendation. Id. at 8. Geraldi assisted

in trying to determine what coverage existed for the loss. Id. One of the

components of the loss was the loss of income resulting from the

fire. Id. at 9.

      Selinger further testified, inter alia, as follows:

         Q: Can you give me . . . a general time frame on when
         your meetings with [ ] Geraldi would have taken place?

         A: They were frequent right after the fire. He was
         there that day. [Geraldi] had the policy, we did not have
         the policy on site. . . .

                                   *    *     *

         Q: You mentioned a little bit ago that you did not have the
         policy for that particular coverage period at the time the
         fire happened and that [Geraldi] had to provide that to
         you. Correct?

         A: Correct.

         Q: Would that be something he did at one of your very
         first meetings after the fire?

         [ ] Went over what the coverages were?

Trial Ct. Op., 7/18/13, at 5 n.17 (emphasis added).




                                       -6-
J. A13039/14



       A: Yes.

                               *    *    *

       After the fire, it was the first time I saw the
       complete policy. Because that is what [Hagan] from
       One Beacon wanted to go through so he could
       ascertain what coverages were there.

                               *    *    *

       Q: And how quickly after the fire would you and [Geraldi]
       and [Hagan] have gotten together and looked over the
       policy?

       A: I think that was within the week as well. I think in
       that first meeting we were all together, I think the policy
       was also part of that meeting.

       Q: Can you tell me the nature of what you discussed, and
       as I understand your testimony, shortly after the fire you
       met with [Geraldi] and you looked at a summary of
       coverages and talked about the process I assume,
       adjustment process. Correct?

       A: Correct.

       Q: And at that point, was anything that you now know to
       be a business income claim relating to the downtime for
       the mobile unit discussed? This is just the first meeting
       with [Geraldi] only. And it may not have been discussed
       specifically, but was the concept discussed?

       A: The concept was discussed, I believe, because the─that
       was one of our immediate concerns.

                               *    *    *

       Q: And the meeting with─we just talked about your initial
       meeting with [Geraldi]. Now, at your─I think you said
       there was another meeting with [Geraldi] and then
       [Hagan] as well probably still within a week or so of the
       fire. Correct?


                                   -7-
J. A13039/14



           A: Correct.

           Q: And at that point, you had the policy . . . .      Is that
           correct?

           A: Correct. I mean, most of the discussions, [Geraldi] was
           really helping [Hagan], you know, understand some of the
           coverages and they were both searching, okay, is this
           covered and they would go through and they would look at
           it and so forth and so on.

           Q: So that was at one of your first meetings with you,
           [Geraldi] and [Hagan], that they were looking in the
           policy to see what coverages were there and where
           things might fall. Correct?

           A: Correct.

           Q: Did any other meeting like that take place over the
           course of the adjusting, including [Geraldi, Hagan] and
           yourself, possibly your son, were reconvening to vet out
           coverages under the policy?

           A: I don’t know how many times is happened, but it was
           at least six to eight meetings[3] where we were all
           together. . . .

                                    *    *    *

           Q: Do you recall [ ] Geraldi specifically telling you that the
           assigned coverage limit for the truck specifically also
           provided for business income protection?

           A: It’s difficult to recall the specific─if you want to ask
           specifically, but it certainly through all those years was
           something that we definitely assumed was part of that.

           Q: After the fire, you testified that Mr. Geraldi
           participated in six to eight meetings with you, some
           of which─at some of which you went over the policy

3
    These meetings occurred in 2007. N.T. at 30.



                                        -8-
J. A13039/14


           and discussed what you were eligible for and what
           you had to do. Correct?

           A: Correct.

           Q: And at any point during those meetings, and I’ll ask the
           same question for those meetings, did he represent to you
           specifically that a business income claim would be covered
           or should be covered under the auto portion of the policy?

           A: I don’t know if he specifically mentioned under the auto
           part of the policy, but he certainly indicated that we would
           be covered for some of the interruption that we were
           experiencing.


           Q: I think it was your testimony previously that you
           expected business income or business interruption to be
           covered, but you just weren’t sure how or under what
           portion of the policy it would be covered. Would that be
           fair to say?

           A: That would be fair to say. . . .

           Q:. . . [I]n your complaint . . . it seems to indicate that its
           [your] position that it should be covered under the auto
           portion of the policy and that is what is written in black
           and white. Correct?

           A: Correct.

N.T., 3/4/13, at 12, 14, 20, 21-22, 23-24, 60-62 (emphases added).

      The trial court summarized the procedural posture of this case as

follows:

              On May 19, 2010, [Appellant] filed its Third Amended
           Complaint against [EMPLOYERS] for breach of contract,
           reformation, and bad faith.[4]  [Appellant’s] complaint

4
 The docket entries in the case sub judice commence on February 17, 2010,
with the filing of Appellant’s Complaint against EMPLOYERS. See Docket,



                                        -9-
J. A13039/14


           arises out of a fire loss that occurred on its premises on
           August 23, 2007.

              On August 27, 2010, [EMPLOYERS] filed a joinder
           complaint against additional defendant [Appellee] for a
           claim of negligence.

             On October 15, 2010, [Appellee] filed its answer with
           new matter and cross-claim to [EMPLOYERS’] joinder
           complaint.

              On October 12, 2011, [Appellee] filed a motion for
           summary judgment. At the time of filing, [Appellant] had
           settled all claims with [EMPLOYERS] . . . .

              On October 31, 2011, [the court] granted [Appellee’s]
           motion for summary judgment . . . . The court reasoned:
           “[Appellant’s]    first-party insurance  claim    became
           actionable on August 23, 2007, the date the fire occurred.
           Since no claim was asserted against [Appellee] until
           August 27, 2010, any direct claim is now barred as a
           matter of law.”[5]

2/17/10, at 3. On March 11, 2010, Appellant filed its First Amended
Complaint. See id. at 4. The Second Amended Complaint was filed on April
7, 2010. See id.
5
    The trial court had previously opined:

              The party seeking to invoke the discovery rule bears the
           burden of establishing the inability to know of the injury
           despite the exercise of reasonable diligence. [Appellant]
           knew of [Appellee’s] involvement in procuring the policy at
           issue in this case, [Appellant] knew the coverage it asked
           [Appellee] to obtain, [Appellant] knew the contents of the
           policy, [Appellant] knew the reason for the denial of
           coverage, and [Appellant] was represented by counsel who
           could ascertain what the policy did or did not cover, within
           the statute of limitations. The discovery rule does not
           apply in this case.

Trial Ct. Op., 10/31/11, at 2 n.5.




                                      - 10 -
J. A13039/14



             On November 29, 2011, [Appellant] appealed from the
           October 31, 2011 Order to the Superior Court.

              On January 15, 2013, the Superior Court reversed the
           order granting summary judgment in favor of [Appellee],
           and remanded the case.[6]

Trial Ct. Op., 7/18/13, at 1-2 (footnotes omitted and emphases added).

        On April 11, 2013, Appellee filed the underlying motion for summary

judgment, which the trial court granted on July 18, 2013.         The trial court

concluded, based upon Selinger’s testimony, that Appellant failed to “meet

its burden to demonstrate it could not, upon reasonable investigation,

ascertain [this coverage was] not present in the policy.”             Id. at 7.

Appellant filed a motion for reconsideration which was denied on August 5,

2013.     This timely appeal followed.    Appellant was not ordered to file a

Pa.R.A.P. 1925(b) statement of errors complained of on appeal.

        Appellant raises the following issues for our review:

           A. Under the discovery rule did the statute of limitations on
           [Appellant’s] professional malpractice claim against
           [Appellee] for an unpaid business interruption loss not
           start to run until [Appellee] filed an answer to EMPLOYERS’
           joinder complaint that revealed that [Appellee] had never
           requested business interruption coverage for [Appellant]
           from EMPLOYERS?



6
  See CCI Commc’ns, Inc. 3253 EDA 2011. We note that this Court’s
memorandum was filed on November 20, 2012 and the record was remitted
to the trial court on January 11, 2013. Our memorandum was then entered
on the trial court’s docket on January 15, 2013.




                                      - 11 -
J. A13039/14


         B. Did the lower court decide the wrong issue when it
         decided when did [Appellant] know [sic] it did not have
         business income coverage when the correct issue is when
         did [Appellant] know that [Appellee] had not requested
         business income coverage?

         C. Did the lower court commit reversible error by not
         allowing [Appellant] to present evidence it told [Appellee]
         to procure business income coverage on its video
         equipment?

         D. Did the lower court commit reversible error by not
         finding the six years statute of limitations for breach of
         contract was applicable?

Appellant’s Brief at 5-6.

      First, Appellant argues that the trial court erred in entering summary

judgment in Appellee’s favor.7 Appellant contends the discovery rule applies

in the instant case as an exception to the requirement that suit must be

brought within the statutory period. Id. at 16. We reproduce Appellant’s

argument verbatim:

            In this case, [Appellant] first discovered the possible
         existence of its professional malpractice claim against
         [Appellee] on October 15, 2010 when [Appellee]

7
  Previously, this Court reversed the order granting summary judgment in
favor of Appellee because there was insufficient “factual information
necessary to evidence the triggering of the applicable statute of limitations”
in the record. CCI Commc’ns, Inc., 3253 EDA 2011 at 7-8. Appellant had
argued the cause of action should be deemed timely filed because the
discovery rule tolled the statute of limitations. Id. at 5. This Court found
the issue waived because it was not raised in the trial court. Id. at 6. After
remand, Appellee filed a motion for summary judgment averring the claim
was time barred. Appellee’s Mot. Summ. J., 4/11/13. Appellant’s response
to the motion raised the discovery issue. See Appellant’s Resp. Mot. Summ.
J., 5/13/13, at 8.




                                    - 12 -
J. A13039/14


         revealed for the first time in its Answer to EMPLOYERS’
         Joinder Complaint that it had not communicated to
         EMPLOYERS a request for business income coverage on
         [Appellant’s] video equipment. That means that under the
         Discovery Rule the statute of limitations on [Appellant’s]
         professional malpractice claim against [Appellee] for
         payment of the unpaid business income claim did not
         begin to run until October 15, 2010 and the statute of
         limitations would not have expired until October 14,
         2012. Since [Appellee] was joined on August 27,
         2010, such joinder was timely.          The lower court
         committed reversible error in deciding the Discovery Rule
         began to run by the end of 2007, granting [Appellee’s]
         Motion for Summary Judgment against [Appellee] and this
         Court should reverse and remand this case for trial.

Id. at 16-17.8 We find no relief is due.



8
  We note that in Appellant’s first appeal to this Court, Appellant asserted
that the cause of action against Appellee was timely under the discovery
rule. This Court opined:

         [Appellant] first argues that its cause of action against
         [Appellee] should be considered as timely filed under the
         “discovery rule,” and that its discovery date should be
         regarded as the deposition date (February 10, 2011) of
         [Geraldi, the representative of Appellee] who testified that
         the contested coverage was never requested. . . . Here,
         however, Appellant acknowledges that it never asserted
         this argument before the trial court.[ ] Thus, that issue has
         not been preserved for this Court’s review, and must be
         regarded as waived.

CCI Commc’ns, Inc., 3253 EDA 2011 at 5, 6 (emphasis added).
“[Appellant] next argues that its alleged claim against [Appellee] should
have been regarded as timely filed because the applicable statute of
limitations did not commence to run until [Appellant] had settled its original
claim against EMPlOYERS.” Id. at 6. This Court opined: “[Appellant],
however, cites no compelling authority to support this somewhat novel
position. . . . Thus, we find no basis upon which to grant relief on this
claim.” Id.



                                    - 13 -
J. A13039/14


         Our standard of review governing summary judgment
         motions is well settled.

             [O]ur standard of review of an order granting summary
         judgment requires us to determine whether the trial court
         abused its discretion or committed an error of law[,] and
         our scope of review is plenary. We view the record in the
         light most favorable to the nonmoving party, and all
         doubts as to the existence of a genuine issue of material
         fact must be resolved against the moving party. Only
         where there is no genuine issue as to any material fact and
         it is clear that the moving party is entitled to a judgment
         as a matter of law will summary judgment be entered.

Clausi v. Stuck, 74 A.3d 242, 247-48 (Pa. Super. 2013) (quotation marks

and citations omitted).

             “[T]he statute of limitations begins to run as soon as
         the right to institute and maintain a suit arises; lack of
         knowledge, mistake or misunderstanding do not toll
         the running of the statute of limitations.” The statute
         of limitations requires aggrieved individuals to bring their
         claims within a certain time of the injury, so that the
         passage of time does not damage the defendant’s ability to
         adequately defend against claims made.

Dalrymple v. Brown, 701 A.2d 164, 167 (Pa. 1997) (emphasis added). “If

a party has the means of discovery within his power but neglects to use

them, his claim will still be barred.” Burnside v. Abbott Labs., 505 A.2d

973, 988 (Pa. Super. 1985).

      “The party seeking to invoke the discovery rule bears the burden of

establishing the inability to know of the injury despite the exercise of

reasonable diligence.” Id. at 167.

      In Fine v. Checcio, 870 A.2d 850 (Pa. 2005), the Pennsylvania

Supreme Court opined that


                                     - 14 -
J. A13039/14


        it is not relevant to the discovery rules application whether
        or not the prescribed period has expired; the discovery
        rule applies to toll the statute of limitations in any case
        where a party neither knows nor reasonably should have
        known of his injury and its cause at the time his right to
        institute suit arises.

Id. at 859.    In Wilson v. El-Daief, 964 A.2d 354 (Pa. 2009), the

Pennsylvania Supreme Court held that “[m]ost cases apply a reasonable-

diligence requirement, as opposed to an all-vigilance one, see, e.g., Fine,

[ ] 870 A.2d at 858, and reasonable diligence as described in Fine is the

appropriate formulation.” Id. at 363.

     Instantly, the trial court opined:

           In its Third Amended Complaint, [Appellant] claimed
        that [EMPLOYERS] failed to fully compensate [it] for the
        “business interruption” losses resulting from the loss and
        damage to the video equipment.           The issue here is
        whether the discovery rule may have tolled the statute of
        limitations for any negligence claim [Appellant] may have
        against [Appellee] for failing to place the type of coverage
        that [Appellant] claims it wanted.

                                 *      *     *

           The precise “injury” at issue here is [Appellant’s] claim
        that [Appellee]: . . . negligently failed to secure loss of
        income coverage for loss of use of the video equipment . .
        ..

           Here, Selinger, [Appellant’s] president re-testified on
        March 4, 2013, that he reviewed the Policy, at the latest,
        within days of the fire with both [Geraldi, Appellee’s
        president] and [Hagan, EMPLOYER’S adjustor].

                                 *      *     *

           It is undisputed that the policy, issued in July 2007,
        did not contain business income coverage . . . nor had any


                                     - 15 -
J. A13039/14


        of the previous policies purchased from [Appellee].
        [Appellant] did not, despite three amended complaints,
        ever allege a claim against [Appellee].            Instead,
        [Appellant] indicated that [its] position was that the loss
        should have been covered under the auto policy.

                                *     *      *

        . . . Here, in fact, [Appellant’s] president reviewed the
        policy within a week of the fire with representatives of both
        [EMPLOYERS] and [Appellee], and again six to eight times
        thereafter in the next three months. The policy has no
        coverage for business lost income.

        . . . [Appellant] has not explained what, despite
        reasonable diligence and assistance of the multiple
        professionals it consulted, should have tolled the
        statute of limitations, where the policy was clearly
        reviewed within days of the fire to determine what
        was covered.

                                *     *      *

        . . . It[’s] clear now, through additional discovery, that
        [Appellant] was not affirmatively mislead . . . .

        . . . [Selinger, Appellant’s] president acknowledges that
        the Policy was reviewed in detail with him six to eight
        times at least three months after the fire, and does not
        testify that he was assured his damaged [sic] would be
        covered under the auto portion of the policy.

                            *   *    *
           There was extensive discussion about the issues of
        coverage, and nowhere is it averred or established that
        [Appellee] lied to or mislead [Appellant] to an extent
        where the statute of limitations could have been tolled
        beyond the end of 2007.

Trial Ct. Op. at 5, 6, 7, 8-9, 10, 11 (footnotes omitted and some emphasis

added). We agree.




                                    - 16 -
J. A13039/14


        We discern no abuse of discretion or error of law by the trial court.

See Clausi, 74 A.3d at 247-48. Appellant’s lack of knowledge, mistake, or

misunderstanding will not toll the statute of limitations.       See Dalrymple,

701 A.2d at 167.        Appellant has not satisfied his burden to establish the

inability to learn of the injury despite exercising reasonable diligence. See

Brown, 701 A.2d at 167.         Accordingly, we agree with the trial court that

Appellant’s claim is barred by the statute of limitations. See Burnside, 505

A.2d at 988.

        Appellant’s brief is devoid of any citation to legal authority for issues B,

C and D. The “failure to develop an argument with citation to, and analysis

of, relevant legal authority waives that issue on review.”        Harris v. Toys

“R” Us-Penn, Inc., 880 A. 2d 1270, 1279 (Pa. Super. 2005). Therefore,

issues B, C and D are waived.9 See id.

        Accordingly, we affirm the order granting summary judgment in favor

of Appellee.

        Order affirmed.




9
    We note Appellant’s reply brief contains no citation to legal authority.




                                       - 17 -
J. A13039/14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/22/2014




                          - 18 -